THE THIRTEENTH COURT OF APPEALS

                                   13-18-00073-CR


                                  John Bernard Feit
                                          v.
                                  The State of Texas


                                  On appeal from the
                     92nd District Court of Hidalgo County, Texas
                        Trial Court Cause No. CR-0464-16-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be permanently abated. The Court orders the

appeal permanently ABATED in accordance with its opinion.

      We further order this decision certified below for observance.

February 20, 2020